825 F.2d 408Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Connie Lee RAYE, Petitioner-Appellant,v.Aaron JOHNSON; Attorney General of North Carolina,Respondent-Appellee.
No. 87-7508
United States Court of Appeals, Fourth Circuit.
Submitted June 24, 1987.Decided July 22, 1987.

Connie Lee Raye, appellant pro se.
Richard Norwood League, Office of the Attorney General of North Carolina, for appellees.
Before RUSSELL, PHILLIPS and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Raye v. Johnson, No. 86-340-HC (E.D.N.C., Dec. 16, 1986).  Raye's 'Motion for Appointment of Counsel' is denied.


2
AFFIRMED.